Citation Nr: 0807938	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for cardiac symptoms, 
on a direct basis and as a claimed manifestation of an 
undiagnosed illness.  

3.  Entitlement to service connection for gastrointestinal 
symptoms, claimed as a manifestation of an undiagnosed 
illness.  

4.  Entitlement to service connection for headaches, on a 
direct basis and as a claimed manifestation of an undiagnosed 
illness.  






REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from April 1959 to 
October 1959, from April 1965 to April 1968, and from January 
1991 to July 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating decision.  

In July 1999, the Board remanded the issue of service 
connection for fatigue to the RO for further development and 
concurrently issued a decision denying the other three issues 
identified on the title page.  

The veteran thereupon appealed the Board's July 1999 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in December 2002 issued an order granting a 
Joint Motion of the parties to vacate the Board's decision 
and remanding the case back to VA for further action.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2003.  

In July 2004, the Board issued two separate decisions denying 
the claims identified on the title page.  The veteran once 
again appealed to the Court.  

In April 2007 the Court issued an Order granting the 
veteran's motion to vacate and remand the Board's July 2004 
decisions.  The Court remanded the case back to the Board for 
actions compliant with the Court's findings.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's judgment.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The Board's decision in July 2004, subsequently vacated by 
the Court, denied service connection for the claimed 
disorders as manifestations of an undiagnosed illness, based 
on a finding that all four disorders had in fact been 
diagnosed.  

Specifically, the Board found that the claimed heart disorder 
had been diagnosed as paroxysmal atrial fibrillation; that 
the claimed gastrointestinal disorder had been diagnosed as 
irritable bowel syndrome, hiatal hernia and diverticulum; 
and, that the claimed fatigue had been diagnosed as due to 
heart problem, depression and deconditioning.  

The Court's Order held that the diagnoses relied upon by the 
Board (VA medical examinations in August 2002 and January 
2003) were insufficient to address earlier medical entries by 
other examiners that had been unable to diagnose an illness.  
The Court concluded that VA had failed to show why the 
claimed benefits should not be granted under the benefit-of-
the-doubt rule.  

In specific regard to the claimed gastrointestinal disorder, 
the Court pointed out that irritable bowel syndrome is in 
fact one of the clusters of symptoms that may be associated 
with an undiagnosed illness.  

In specific regard to the claimed headaches, the Board's 
decision denied service connection because the VA examiner in 
August 2002 had attributed headaches to psychosomatic 
manifestations.  The Court pointed out that competent medical 
record showed the veteran had diagnosed migraine headaches, 
which were not addressed in previous VA adjudication.  

The RO is accordingly directed to afford the veteran another 
medical examination and to thereafter readjudicate the claim 
in compliance with the terms of the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matter are hereby REMANDED to the RO for 
the following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.

2.  The RO should schedule the veteran 
for examination by a physician at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report that the entire 
file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his claimed 
symptoms (fatigue, cardiac, 
gastrointestinal, and headaches), as 
shown in STR and post-service medical 
records, as well as the veteran's 
subjective assertions regarding his 
symptomology.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
Any current diagnosed disorders 
associated with fatigue, cardiac 
symptoms, gastrointestinal symptoms, 
and/or headaches should be identified.  

The examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more likely) that the 
veteran had any current fatigue, cardiac, 
gastrointestinal, and/or headache symptoms 
that are either attributable to an 
undiagnosed illness from the Persian Gulf 
War or are directly attributable to 
military service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should so indicate.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims of 
service connection in light of all 
pertinent evidence and legal authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


